DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 5/10/22 have been entered. The amendments have failed to fully resolve the 112(b) issues previous presented in the Office Action dated 2/16/22. Applicant’s amendments while cancelling the previous indefinite claim language has introduced new indefinite claim language.

The examiner notes for applicant that several withdrawn claims have not been amended to incorporate the subject matter of the independent claims e.g. claim 55.  The examiner notes that while the withdrawn claims have not been examined, a cursory review revealed potential 112(b) issues e.g. claims 34-35 appear to newly recited subject matter already required by the parent claim. If applicant desires rejoinder of the withdrawn claims, the examiner requires that applicant review all the claims for potential issues. 
The examiner notes the accompanying examiner’s interview in which the examiner discussed potential resolution to the outstanding issues. Applicant’s representative requested that the final rejection be mailed out. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-11, 13-16, 20, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 15 each recite: “wherein the sensors are either non-active during a stand-by mode and the wake-up signal is transmitted via a down-link system from the surface [….]” First is unclear how the wake-up signal is intended to relate to the sensors during a stand-by mode. The wake-up signal has only been recited in relation to the processor. The claim does not appear to require or relate the wake-up signal to the operation of the sensor. In other words the clause “the wake-up signal is transmitted via a down-link system from the surface” appears to be recited in a vacuum. 
Independent claims 1 and 15 each recite “the stand-by mode”. Where first recited, the claim element lacks proper antecedent basis. No stand-by mode has yet been introduced in the claim. 
Claims 2-3, 6, 8-11, 13-14, 16, 20, and 63 are rejected for depending from an indefinite claim.  
Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  see the preceding Office Action for the discussion of allowable subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676